Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The rejection of the previous office action not repeated below are withdrawn.   The responses of the applicant are addressed after the first rejection to which they are directed. The rejection mistakenly referred to Chun et al. WO 2020049858 when they should have referred to Yonikuta et al. WO 2020049859 (cited by the applicant 7/16/2021). This has been corrected. The priority document cited in the final action is the correct one.  The rejections based at least in part upon the combination of Adegawa et al. 20030039916 and Cameron et al. 20050032373 to reduce the issues.  The examiner notes that the teaching regarding the thickness of the resist in Cameron relates to the optical absorption of aromatic moieties at wavelengths below 300 nm [0128], but Adegawa et al. does not use optical exposures, but rather uses e-beam or X-ray exposures, so the optical absorption does not matter. Hatakeyama et al. WO 2018212079 [0321] and Yonikuta et al. WO 2020049859 [0388] each use a 248 nm KrF exposure, which undercuts this teaching away. Also the claims under prosecution do not recite and exposure wavelength, so the argued position are not commensurate with the scope of coverage sought.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yonikuta et al. WO 2020049859. 
Yonikuta et al. WO 2020049859 (numbering refer to original, not translation, effectively filed as of 09/5/2018 based upon priority document attached) in example 7 teaches a resist of resin 7, PAG B-16, quencher D-2, surfactant and 50/50 solvent mixture of PGMEA/PGME in table 2 [0387].  Polymer 7 is a 35% MA-7, 12 % MB-5 and 53 % MD-1 (hydroxystyrene) [0367-0370]. 
    PNG
    media_image1.png
    64
    268
    media_image1.png
    Greyscale
 [0374]. 
    PNG
    media_image2.png
    146
    296
    media_image2.png
    Greyscale
 [0362].  
Example 1 uses PAG B-1 
    PNG
    media_image3.png
    67
    182
    media_image3.png
    Greyscale
 in combination with resin A-1 
    PNG
    media_image4.png
    137
    302
    media_image4.png
    Greyscale
.

	It would have been obvious to modify example 1 by using a PAG similar where the phenyl group is unsubstituted (ie. no methoxy group) or substituted with fluorine, or a methyl, ethyl, propyl, n-butyl, s-butyl, pentyl or hexyl group, aryl or hetroaryl based upon the disclosure at [0144-0154].
	Further, it would have been obvious to one skilled in the art to modify the composition by using polymers with hydroxystyrene of 85 mol% based upon the disclosure at [0115]. 
	The applicant argues there is no motivation to choose the cations form among the multitude of sulfonium compounds.  The examiner disagrees, pointing to the equivalence of the alkoxy, alkyl, fluorine, heteroaryl or unsubstituted phenyl groups taught at [0144-0154].  This .  

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yonikuta et al. WO 2020049859, in view of Birbaum et al. 6703182. 
Birbaum et al. 6703182 in example 7 describes the use of a stepped wedge to evaluate the performance of the resist including a photoacid generator where the thickness of the resist remaining after exposure corresponding to the stepped areas having different transmission is measured after exposure and development (34/11-35/8). The use of the resist to mask etching or plating processes is disclosed (24/31-39)
It would have been obvious to one skilled in the art to modify the processes rendered obvious in Yonikuta et al. WO 2020049859 by using a step wedge mask to expose the resist to a range of transmittances and characterize the sensitivity of the resist as taught in Birbaum et al. 6703182 as useful for photoacid containing resists similar to that of example 1 and to use the resist to mask an etching process with a reasonable expectation of success based upon the teachings of Birbaum et al. 6703182 at (24/31-39) and [0328] of Yonikuta et al. WO 2020049859. 
. 


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. WO 2018212079 (US 20200019058 used in lieu of machine translation).
Hatakeyama et al. WO 2018212079 exemplifies a resist composition of example 52 in table 4 which includes PAG C-11, Resin A-10, a surfactant (E-2), a basic compound (F-2) and a mixture of solvents to form a composition with a solid coating content of 38 wt%. 

    PNG
    media_image5.png
    51
    251
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    198
    282
    media_image6.png
    Greyscale
.
This composition is spin-coated on a silicon wafer and dried to form positive photoresist layer with a thickness of 11 microns. This was then exposed using a KrF exposure apparatus, post baked, and developed in TMAH to form a resist pattern (WO at [0321], US at [0592]). Resins A-1 and A-3 are similar, but the resin includes 75 mol% of the hydroxystyrene. The hydroxy repeating unit (D) can be used in amounts of  40-95 mol%  (WO at [0080-0094, particularly 0094], US at  [0175-0199, particularly 0199]). A phenolic resin can be added as a second resin B in 2-30 mass % when a crosslinking agent is included. This may use those disclosed at <0125-0347> of US 20160282920 (WO at [0123-0127], US at [0248-0262]).  Useful photoacid 
    PNG
    media_image7.png
    76
    123
    media_image7.png
    Greyscale
 (WO at [0182] , US at [0363]). The anion Z- can be those bounded by formula (3), where Xf a fluorine or a fluorinated alkyl group, R4 and R5 are hydrogen, fluorine, alkyl or fluorinated alkyl, o is 1-3, p is 0-10, q is 0-10, L is a divalent linking group and W is cyclic (WO at [0159-0168], US at [0331-0348]). Thicknesses of the resist can be 1-100 microns, most preferably 10-100 microns (WO at [0250], US at [0487]). 
It would have been obvious to modify example 52 by using a PAG similar where the phenyl group is unsubstituted (ie. no t-butyl group) or substituted with fluorine, or a methyl, ethyl, propyl, n-butyl, s-butyl, pentyl or hexyl group or three methyl groups based upon the disclosure at  (WO at [0152-0157], US at [0316-0331]) and the exemplified cations
    PNG
    media_image7.png
    76
    123
    media_image7.png
    Greyscale
 at  (WO at [0182] , US at [0363]).
	Further, it would have been obvious to one skilled in the art to modify the composition by using polymers with hydroxystyrene of 95 mol% based upon the disclosure at  (WO at [0080-0094, particularly 0094], US at  [0175-0199, particularly 0199]).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. WO 2018212079 (US 20200019058 used in lieu of machine translation), in view of Birbaum et al. 6703182. 
It would have been obvious to one skilled in the art to modify the processes rendered obvious in Hatakeyama et al. WO 2018212079 by using a step wedge mask to expose the resist to a range of transmittances and characterize the sensitivity of the resist as taught in Birbaum et al. 6703182 as useful for photoacid containing resists similar to that of example 52 and to use the resist to mask an etching process with a reasonable expectation of success based upon the teachings of Birbaum et al. 6703182 at (24/31-39) and [0328] of Hatakeyama et al. WO 2018212079. 

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adegawa et al. 20030039916, further in view of Hirano et al. 20160070170.
Adegawa et al. 20030039916 teaches in the examples various photoresists including in example 226, a mixture of PAGs, polyhydroxystyrene (PHS) photoresist resin, dissolution inhibitor, cyclic ether having acid labile moieties, basic compound, surfactant and solvent (PGME)(table 16) which is coated to a thickness of 0.5 microns, exposed with e-beam, developed [0432-0436]. Preferred photoacid generators (PAGs) are discussed and can be added in amounts of 0.1-20 wt%  [0106-0160].  Other useful PAGs which can be added to the composition in amounts 0-50 % of the PAG content are disclosed [0159-0179]. The compounds taught with respect to the PAG4 formula includes those where R203,R204 and R205 are substituted or unsubstituted alkyl or aryl, where the alkyl groups may be substituted with C1-8 alkoxy, C1-8 1-8 alkoxy, C1-8 alkyl or alkoxycarbonyl and  two or R203, R204 and R205 can be bonded through (carbon carbon) single bonds or substituents.   Z- is a counterion, such as BF4-, alkanesulfonate ,benzene sulfonate, condensed polyaromatic sulfonates and sulfonic acid containing dye. Those exemplified include PAG 4-16 which has a trifluoromethane sulfonate counter ion and PAG 4-18 which has a perfluorooctane sulfonate counterion, PAG 4-42 which has a nonafluorobutane sulfonate counterion [0169-0174].

    PNG
    media_image8.png
    71
    183
    media_image8.png
    Greyscale
        
    PNG
    media_image9.png
    111
    221
    media_image9.png
    Greyscale
The acid sensitive polymers are styrene based and the percentage of the number of repeating units having acid decomposable groups (B) is B/(B+S), where S is the number of repeating units not containing acid sensitive/decomposable groups is more preferably 0.05-40, most preferably 0.04-40 [0182-0196, particularly 0191-0192]. Useful solvents are disclosed with the composition preferably using 10-100 wt% PGMEA based upon total solvent content, most preferably 30- 80 wt% [0318-0319].
Hirano et al. 20160070170 teaches the coating of chemically amplified resists with dry film thicknesses of 5-250 microns, preferably 10-150 microns [0392]. The resist can have a solvent content of 20-400 parts per 100 parts solids [0308]. They can be coated using a die coater as in the examples [0416-017] or using other known coating techniques including roll coating, comma coating, die coating, air knife coating, lip coating, gravure coating, dip coating, capillary coating, raising and rising coating, blade coating, bar coating, extrusion molding machines followed by drying [0387]. These can be based upon hydroxystyrene polymers where a portion of the hydroxy groups are replaced with acid labile moieties or acrylic polymers having acid 
It would have been obvious to modify the compositions of the examples of Adegawa et al. 20030039916 by adding a PAG similar to PAG 4-16 (illustrated on page 29), but which is unsubstituted or only with substituted by C1-8 alkoxy, C1-8 alkyl, nitro, carboxyl or halogen, based upon the teaching at [0171] and forming these with a coating weight of 20-83.3 wt% solids as taught at [0308] of Hirano et al. 20160070170 and 30-40 % PGMEA as the solvent based upon the overlap if the ranges taught for PGMEA in Adegawa et al. 20030039916 and Hirano et al. 20160070170 and coating the resultant composition to a dried thickness of 5-30 microns which is within the useful thickness range of 5-250 microns taught at [0392] of Hirano et al. 20160070170. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adegawa et al. 20030039916, further in view of Hirano et al. 20160070170, further in view of Birbaum et al. 6703182.
It would have been obvious to one skilled in the art to modify the processes using the resists rendered obvious by the combination of Adegawa et al. 20030039916 and Hirano et al. . 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adegawa et al. 20030039916, in view Hirano et al. 20160070170, further in view of Birbaum et al. 6703182, in further in view of Sinta et al. 5731364 and Adachi et al. JP 2017-1155036.
Sinta et al. 5731364 teaches PAGs bounded by formula IV, where X is a heteroatom, C1-3 alkylene or a heteroatom containing C1-3 alkylene and R is an aryl group (2/28-60). The use of the resist in etching or plating processes is disclosed (11/61-67)
Adachi et al. JP 2017-155036 (machine translation attached) teaches photoacid generators bounded by formula (I) where X is oxygen or sulfur [0006]
It would have been obvious to one skilled in the art to modify the photoresist compositions and their use rendered obvious by the combination of Adegawa et al. 20030039916, Hirano et al. 20160070170 and Birbaum et al. 6703182 by replacing the oxygen in added PAG with sulfur or other heteroatoms based upon the equivalence of these in rings of sulfonium PAGs established in Sinta et al. 5731364 and Adachi et al. JP 2017155036. 

Claims 1-5,7-9,14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. 2008090261, further in view of Hirano et al. 20160070170.


    PNG
    media_image10.png
    145
    162
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    116
    125
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    101
    124
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    101
    120
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    103
    130
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    102
    117
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    91
    78
    media_image16.png
    Greyscale
 And styrenic polymers based upon the repeating units 

    PNG
    media_image17.png
    130
    393
    media_image17.png
    Greyscale
as set forth in table 2. 
Example 1 uses resin P-1, PAG A1, basic compound E-1, surfactant W-1 (see table on page 79). This is spin coated to a thickness of 0.3 microns on a silicon wafer, exposed using e-beam , post baked and developed to form the desired pattern [0258].  The example resists are also spin coated to a thickness of 0.4 microns on a silicon wafer, exposed using a KrF stepper, post baked and developed to form the desired pattern [0267]. Useful cations are disclosed (B-13, B17, B18, B19, B1-29,B1-37) [0108-0112]. These are bounded by the formula II where 

    PNG
    media_image18.png
    297
    366
    media_image18.png
    Greyscale

Each of R 1 to R 13 independently represents a hydrogen atom or a substituent, and the substituent may be any one, and is not particularly limited, and for example, a halogen atom, an alkyl group (including a cycloalkyl group, a bicycloalkyl group, and a tricycloalkyl group), an alkenyl group (including a cycloalkenyl group and a bicycloalkenyl group), and the like may be used. An alkynyl group, an aryl group, a heterocycle group (it may be called a heterocycle group), a cyano group, hydroxyl, a nitro group, a carboxyl group, an alkoxy group, an aryloxy group, a silyloxy group, a heterocycle oxy group, an acyloxy group,  A carbamoyl yloxy group, an alkoxyl carbonyloxy group, an aryloxycarbonyloxy group, an amino group (including an anilino group), an ammonium group, an acylamino group, an aminocarbonylamino group, an alkoxycarbonylamino group, an aryloxycarbonylamino group, and an aryloxycarbonylamino group. Sulfamoylamino group, alkyl and arylsulfonylamino group Mercapto group, alkylthio group, arylthio group, heterocyclic thio group, sulfamoyl group, sulfo group, alkyl and arylsulfinyl group, alkyl and arylsulfonyl group, acyl group, aryloxycarbonyl group, alkoxycarbonyl group and alkoxycarbonyl group A carbamoyl group, aryl, heterocycle azo, an imido group, a phosphino group,  Examples thereof include a phosphinyl group, a phosphinyloxy group, a phosphinyl amino group, a phosphono group, a silyl group, a hydrazino group, a ureido 
As R1-R13, they are a hydrogen atom, a halogen atom, and an alkyl group preferably A cycloalkyl group (a bicyclo alkyl group and a tricyclo alkyl group are included), an alkenyl group (a cycloalkenyl group and a bicyclo alkenyl group are included), an alkynyl group, an aryl group, a cyano group, hydroxyl, a carboxyl group,  An alkoxy group (containing a cycloalkoxy group), an aryloxy group, an acyloxy group, a carbamoyl yloxy group, an acylamino group, an aminocarbonylamino group, an alkoxycarbonylamino group (alkoxycarbonylamino group), an aryloxycarbonylamino group, a sulfamoylamino group, an alkyl group and an alkyl group ; Cycloalkyl or * is an arylsulfonylamino group, an alkylthio group (including a cycloalkylthio group) The arylthio group, the sulfamoyl group, the alkyl, the cycloalkyl or the * is an arylsulfonyl group, an aryloxycarbonyl group, an alkoxycarbonyl group (including a cycloalkoxycarbonyl group), a carbamoyl group, an imide group, a silyl group or a ureido group. 
As R1-R13, they are a hydrogen atom, a halogen atom, an alkyl group, a cycloalkyl group (a bicyclo alkyl group and a tricyclo alkyl group are included), a cyano group, hydroxyl, and an alkoxy group (a cycloalkoxy group is included) still more preferably,  An acyloxy group, an acylamino group, an aminocarbonylamino group, an alkoxycarbonylamino group (including a cycloalkoxycarbonylamino group), an alkyl, a cycloalkyl or a * are an arylsulfonylamino group, an alkylthio group (including a cycloalkylthio group), or an arylsulfonylamino group. The sulfamoyl group, alkyl, cycloalkyl or * is an arylsulfonyl group, an alkoxycarbonyl group (including a cycloalkoxycarbonyl group), or a carbamoyl group. 

In addition, 2 of R 1 to R 13 may jointly form a ring (aromatic or non-aromatic hydrocarbon ring or heterocyclic ring). Examples of the combination of 2 or more of R 1 to R 13 to be ring formed include R 1 and R 13, and R 8 and R 9. The ring to be formed may be a polycyclic condensed ring. As an example of a ring, they are the benzene ring, a naphthalene ring, and an anthracene ring, for example A phenanthrene ring, a fluorene ring, a triphenylene ring, a naphthacene ring, a biphenyl ring, a pyrrole ring, a furan ring, a thiophene ring, an imidazole ring, an oxazole ring, a thiazole ring, a pyridine ring, a pyrazine ring, a pyrimidine ring, a pyridazine ring, An indolizine ring, an indole ring, a benzofuran ring, a benzothiophene ring, an isobenzofuran ring, a quinolizine ring, a quinoline ring, a phthalazine ring, a naphthyridine ring, and a naphthyridine ring. Examples thereof include a quinoxaline ring, a quinoxaline ring, an isoquinoline ring, a carbazole ring, a phenanthridine ring, an acridine ring, a phenanthroline ring, a thianthrene ring, a chromene ring, a xanthene ring, a phenoxamine ring, a phenothiazine ring, and a phenazine ring [0103].
The substituent as R 1 to R 13 preferably has 20 or less carbon atoms, more preferably 15 or less carbon atoms [0104].
Z expresses a single bond or a divalent connecting group, and, [ as a divalent connecting group ] For example, direct coupling, an alkylene group, an allylene group, a carbonyl group, a sulfide group, a sulfone group, -COO-, -CONH-, -SO2NH-, -CF2-, -CF2CF2-, -OCF2O-, -CF2OCF2 - , - S -, - CH 2 SO 2 CH 2 -, - CH 2 COCH 2 -, - COCF 2 CO -, - COCO -, - OCOO -. - OSO2O -, Ether group, thio Ether group, amino group, acyl group, alkylsulfonyl group, - CH 
The linkage as Z is preferably 15 or less, more preferably 10 or less.  Preferably as Z, they are a carbonyl group, a sulfide group, and a sulfone group,  - COO -, - CONH -, - SO 2 NH -, - CF 2 -, - CF 2 CF 2 -, - OCF 2 O -, - CF 2 OCF 2 -, - SS -, - CH 2 SO 2 CH 2 -, - CH 2 COCH 2 -, - COCF 2 CO -, - COCO -, - OCOO -, - OSO 2 O -. 
Z is more preferably a carbonyl group, a sulfide group, a sulfone group, - COO -, - CONH -, - SO 2 NH -, - CF 2 -, - CF 2 CF 2 -, or - COCO -, particularly preferably a carbonyl group, a sulfide group or a sulfone group, and more preferably a sulfone group [0106]. [0104]The substituent as R 1 to R 13 preferably has 20 or less carbon atoms, more preferably 15 or less carbon atoms. [0105]Z expresses a single bond or a divalent connecting group, and, [ as a divalent connecting group ] For example, direct coupling, an alkylene group, an allylene group, a carbonyl group, a sulfide group, a sulfone group, -COO-, -CONH-, -SO2NH-, -CF2-, -CF2CF2-, -OCF2O-, -CF2OCF2 - - S -, - CH 2 SO 2 CH 2 -, - CH 2 COCH 2 -, - COCF 2 CO -, - COCO -, - OCOO -. - OSO2O -, Ether group, thio Ether group, amino group, acyl group, alkylsulfonyl group, - CH ═ CH -, - C ≡ C -, aminocarbonylamino group, ****These groups may be substituted with a substituent. These substituents are the same as those described above for R 1 to R 13. [0106]The linkage as Z is preferably 15 or less, more preferably 10 or less. Preferably as Z, they are a carbonyl group, a sulfide group, and a sulfone group,  - COO -, - CONH -, - SO 2 NH -, - CF 2 -, - CF 2 CF 2 -, - OCF 2 O -, - CF 2 OCF 2 -, - SS -, - CH 2 SO 2 CH 2 -, - CH 2 COCH 2 -, - COCF 2 CO -, - COCO -, - OCOO -, - OSO 2 O -. Z is more preferably a carbonyl group, a sulfide group, a sulfone group, - COO -, - CONH -, - SO 2 NH -, - CF 2 -, - CF 2 CF 2 -, or - COCO -, particularly preferably a carbonyl group, a sulfide group or a sulfone group, and more preferably a sulfone group.Useful anions include trifluoromethane sulfonate, pentafluoroethane sulfonate, perfluoropropane sulfonate, perfluorobutane sulfonate and perfluorohexane sulfonate [0125]. The solids content can be 2-30 wt% [0232]  The resist is coated to form a thin film, preferably 0.05 to 4.0 microns [0233].  
	It would have been obvious to one skilled in the art to modify the compositions used examples by increasing their coating weight up to 30 wt% solids with a reasonable expectation of success based upon the disclosure at [0232], which would allow them to be coated to a thickness of at least 5-7 microns based upon the teachings of Hirano et al. 20160070170.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 15, 2022